ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant has filed a motion for rehearing in this case which embraces a question similar to or like the one presented in the case of Ex parte James Robinson, No. 21,602, this day decided on motion for rehearing. (Page 61 of this volume.) For the reasons assigned in our opinion on motion for rehearing in that case, we overrule the motion for rehearing in the present instance.
*67• The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.